Citation Nr: 1009116	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  03-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted an 
increased, 10 percent evaluation for hepatitis C, effective 
from July 6, 2000.

When this issue was previously before the Board in June 2008, 
entitlement to a 60 percent evaluation for hepatitis C was 
granted, and the question of entitlement to an evaluation in 
excess of 60 percent was remanded for further development.  
The remaining matter has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service connected hepatitis C was initially 
evaluated under the provisions of Diagnostic Code 7345, 
infectious hepatitis.  38 C.F.R. § 4.114 (2001).  Effective 
July 2, 2001, the rating criteria were amended, and Code 7345 
applied only to hepatitis A and B.  Hepatitis C was to be 
rated under Code 7354.  38 C.F.R. § 4.114 (2002).  However, 
the Board determined that the older criteria were applicable 
to at least one stage of the appellate period, and they 
warranted assignment of a 60 percent evaluation.  Application 
of the newer criteria would result in a lower evaluation, 
without actual improvement in the underlying condition.  As a 
reduction in evaluation cannot occur based solely on a change 
in the criteria, the 60 percent evaluation under the older 
criteria was continued as more advantageous to the Veteran.  
38 C.F.R. § 3.951.  

The June 2008 decision also recognized that there existed the 
possibility that entitlement to an evaluation in excess of 60 
percent maybe warranted.  Cirrhosis of the liver had been 
diagnosed in 2006, and no VA examination or treatment records 
were of record documenting the most current status of the 
disability.  The Rating Schedule did permit assignment of a 
higher evaluation; cirrhosis was rated under Code 7312.  
While the two Codes could not be used together, the Schedule 
permitted elevation of the assigned rating to the next higher 
level under the most appropriate Code if that best reflected 
the actual level of functional impairment.  An examination 
was therefore ordered on remand to obtain current findings 
and allow VA to determine if a further increase was 
justified.

Unfortunately, the wording of the remand proved confusing.  
Although the AMC implemented the grant of a higher 60 percent 
evaluation and scheduled the Veteran for an examination, the 
Veteran canceled the examination because he thought his claim 
had been totally resolved by the grant of a 60 percent 
evaluation.  He requested clarification from the hospital and 
AMC as to why he needed to be evaluated, but did not receive 
a clear answer.  He also requested that his file be reviewed 
to ensure that all information and evidence had been 
considered.  In response, the AMC issued a supplemental 
statement of the case which treated the examination 
cancellation as a failure to report.  Regulations require 
denial of a claim for increase when a Veteran fails to report 
for an examination.  38 C.F.R. § 3.655.

However, the Veteran did not fail to report in the sense that 
he declined a required examination.  Clearly he was confused 
over why an additional examination was needed; he asked VA to 
explain to him, but received no answers.  He never stated he 
was not willing to report.  He merely believed that a 
scheduling error had occurred.  The above discussion should 
resolve the confusion.  An examination remains required to 
obtain current findings regarding the extent of current 
manifestations of hepatitis C, particularly as regards liver 
disease.

Additionally, the record indicates that the Veteran continues 
to receive ongoing treatment for hepatitis C from private 
and/or VA doctors.  Appropriate steps must be taken to 
associate such records with the claims folder, consistent 
with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request 
completed VA Form 21-4142's, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, for all 
private medical care providers.  Upon 
receipt of valid releases, take 
appropriate steps to obtain all 
identified, potentially relevant records.  
In the alternative, inform the Veteran 
that he may obtain and submit the records 
himself.

The Veteran should also be asked to 
identify all VA care providers. Records of 
any identified VA treatment must be 
obtained and associated with the file.

2.  Schedule the Veteran for a VA Liver, 
Gall Bladder, and Pancreas examination.  
The examiner should describe all current 
manifestations and residuals of hepatitis 
C; the extent of liver disease/cirrhosis 
must be specifically discussed.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remain denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


